UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4782
DAVID LEE CATOE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 Terry L. Wooten, District Judge.
                            (CR-02-471)

                      Submitted: April 26, 2004

                       Decided: May 6, 2004

      Before WIDENER and DUNCAN, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. Coit Yarborough, Jr., LAW OFFICE OF COIT YARBOROUGH,
Florence, South Carolina, for Appellant. James Strom Thurmond, Jr.,
United States Attorney, Columbia, South Carolina; Arthur Bradley
Parham, OFFICE OF THE UNITED STATES ATTORNEY, Flor-
ence, South Carolina, for Appellee.
2                      UNITED STATES v. CATOE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Lee Catoe appeals his convictions and sentence following
his guilty plea to conspiracy to possess and distribute powder cocaine
and crack cocaine, in violation of 21 U.S.C. § 846 (2000), and dis-
posal of government property, in violation of 18 U.S.C. §§ 2, 641
(2000). He also appeals the district court’s denial of his motion to
withdraw his guilty plea. Catoe’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Although
counsel states there are no meritorious issues for appeal, he chal-
lenges the district court’s denial of Catoe’s motion to withdraw his
guilty plea, as well as its application of sentencing enhancements for
possession of a dangerous weapon during the commission of a drug
offense pursuant to U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
(2002) and assumption of a leadership role in the offense pursuant to
USSG § 3B1.1(c). Catoe filed a pro se supplemental brief, in which
he also challenged the district court’s application of the sentencing
enhancements. In accordance with Anders, we have considered the
briefs and examined the entire record for meritorious issues. Finding
no error, we affirm.

   Where, as here, a defendant who seeks to withdraw his guilty plea
before sentencing must demonstrate a "fair and just reason" for with-
drawal of the plea. Fed. R. Crim. P. 32(e). A "fair and just" reason
is one that essentially "challenges the fairness of the Fed. R. Crim. 11
proceeding" or "challenges the fulfillment of a promise or condition
emanating from the proceeding." United States v. Lambey, 974 F.2d
1389, 1394 (4th Cir. 1992). A court should closely scrutinize the Rule
11 colloquy and attach a strong presumption that the plea is final and
binding if the Rule 11 proceeding is adequate. Id. We review the dis-
trict court’s denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir.
1996).
                        UNITED STATES v. CATOE                          3
   In determining whether a defendant is entitled to withdraw his
guilty plea, the district court must consider (1) whether the defendant
has offered credible evidence that his plea was not knowing or volun-
tary; (2) whether the defendant has credibly asserted his legal inno-
cence; (3) whether there has been a delay between the entry of the
plea and the filing of the motion; (4) whether the defendant has had
close assistance of competent counsel; (5) whether withdrawal will
cause prejudice to the government; and (6) whether it will inconve-
nience the court and waste judicial resources. United States v. Moore,
931 F.2d 245, 248 (4th Cir. 1991).

   We find that the district court properly weighed the Moore factors
in denying Catoe’s motion to withdraw his guilty plea. Moreover, a
review of the transcript of the guilty plea hearing discloses that the
district court fully complied with Rule 11 in accepting Catoe’s guilty
plea. The court advised Catoe of the elements of the offense to which
he was pleading guilty and concluded he understood them. The court
also thoroughly apprised Catoe of the rights he was waiving by plead-
ing guilty and the possible sentences he faced. The court further
ascertained that Catoe was entering his plea voluntarily and that he
was satisfied with the services of counsel. Thus, we find that the dis-
trict court did not abuse its discretion by finding no "fair and just rea-
son" for the withdrawal of Catoe’s guilty plea.

   Moreover, we find that Catoe waived his right to appeal his convic-
tions and sentence either directly or in post-conviction proceedings,
with the exception of claims of ineffective assistance of counsel and
prosecutorial misconduct. A defendant may, in a valid plea agree-
ment, waive the right to appeal under 18 U.S.C. § 3742 (2000), as
long as it is the result of a knowing and intelligent decision to forego
the right to appeal. United States v. Wessells, 936 F.2d 165 (4th Cir.
1991). Because Catoe’s waiver of appellate rights was knowing and
intelligent, he may not appeal the district court’s application of the
sentencing enhancements.

   In accordance with Anders, we have reviewed the entire record in
this case, including the Rule 11 and sentencing transcripts, and have
found no meritorious issues for appeal. We therefore affirm Catoe’s
convictions and sentence, as well as the district court’s denial of his
motion to withdraw his guilty plea. This court requires that counsel
4                       UNITED STATES v. CATOE
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court to withdraw from rep-
resentation at that time. Counsel’s motion must state that a copy
thereof was served on Catoe.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED